UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1383


DALE L. SADLER,

                  Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                  Party-in-Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00689-REP)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dale L. Sadler, Appellant Pro Se. Debra J. Prillaman, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dale     L.     Sadler    appeals      the     district         court’s    order

denying relief on his complaint.                    The district court referred

this     case   to   a     magistrate       judge    pursuant          to    28     U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2010).                        The magistrate judge

recommended       that    relief     be    denied        and    advised      Sadler     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The      timely       filing     of     specific         objections       to    a

magistrate      judge’s      recommendation         is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been        warned     of        the    consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Sadler

has waived appellate review by failing to file objections after

receiving proper notice.             Accordingly, we affirm the judgment of

the district court and deny Sadler’s motion to appoint counsel.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented         in     the    materials

before    the   court      and    argument       would    not    aid      the     decisional

process.

                                                                                    AFFIRMED



                                             2